NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MICHAEL A. LICHT; PATRICIA A.               )
ANDREWS; and GUALARIO, LICHT &              )
ANDREWS, P.A.,                              )
                                            )
              Appellants,                   )
                                            )
v.                                          )      Case No. 2D18-154
                                            )
ANTHONY J. GUALARIO,                        )
                                            )
              Appellee.                     )
                                            )

Opinion filed October 31, 2018.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

John F. Hooley of The Law Offices of
John F. Hooley, P.A., Naples, for
Appellants.

James A. Bonaquist, Jr.; John Thomas
Cardillo; and Jacquelyn A. Boudreau
of Cardillo, Keith & Bonaquist, P.A.,
Naples, for Appellee.


PER CURIAM.


              Affirmed.



LaROSE, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.